Citation Nr: 0948500	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  07-05 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In this decision the RO denied claims of 
entitlement to service connection for hypertension, hearing 
loss and tinnitus.  In a subsequent decision in April 2007, 
the RO granted service connection for hearing loss and 
tinnitus.  As this is considered a full grant of benefits 
with respect to these claims, these issues are no longer in 
appellate status and will not be further addressed.  In 
December 2008, the Board remanded this matter to the RO 
pursuant to the Veteran's request for a Board video 
conference hearing.  In March 2009, the Veteran testified 
before the undersigned Veterans Law Judge via video 
conference hearing.  A transcript of that hearing has been 
incorporated into the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board notes at the outset that the Veteran has not been 
afforded a VA examination with respect to this appeal.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service. The types of evidence that "indicate" that 
a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran asserts that his hypertension, 
diagnosed postservice, is related to noise exposure in 
service as a Morse Interceptor Operator.  In support of his 
claim, the Veteran submitted a number of medical articles 
from the internet regarding noise-induced medical stress that 
positively associates elevated blood pressure readings, 
particularly diastolic readings, to noise exposure.  In this 
regard, the Veteran contends that his diastolic reading 
"went up" approximately 15 points in service.  While these 
articles speak in general terms rather than to the facts 
specific to the Veteran's case, to the extent that they 
positively associate noise exposure to elevated blood 
pressure readings, they are considered to be of sufficient 
probative value to satisfy the low threshold requirement set 
out in McLendon.  Cf. Wallin v. West, 11 Vet. App. 509, 514 
(1998).  In light of this evidence and confirmed postservice 
diagnoses of hypertension, as well as Veteran's assertions of 
noise exposure as a Morse Interceptor Operator in service, 
the four factors set out in McLendon have been satisfied thus 
requiring that VA afford the Veteran a VA examination that 
addresses the etiology of his hypertension.  McLendon, supra.

In addition to considering this claim on a direct basis, the 
Veteran also stated in writing in August 2006 that he 
sincerely believes that his hypertension has become more 
severe because of his service-connected hearing loss.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  38 C.F.R. § 3.310.  When 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

During the pendency of this appeal the provisions of 38 
C.F.R. § 3.310 were amended, effective from October 10, 2006; 
however, the new provisions require that service connection 
not be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen, supra,, the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

Also, in light of the remand, the Veteran should be allowed 
to supplement the record and submit any further information 
and evidence regarding any outstanding treatment for his 
hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any 
relevant medical records, private or VA, 
regarding treatment for hypertension that 
have not already been obtained.  The RO 
should obtain copies of pertinent records 
from all identified treatment sources, 
following the procedures set forth in 38 
C.F.R. § 3.159 and associate them with 
the Veteran's claims file.  If any 
identified records cannot be obtained, 
this fact should be documented in the 
claims file.

2.  Schedule the Veteran for a VA 
cardiovascular examination to determine 
the etiology of his hypertension.  The 
claims folder must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
examination.  Moreover, a notation to the 
effect that this record review took place 
must be included in the examination 
report.  The examiner should then be 
requested to provide an opinion as 
follows:  

(a)  Whether it is at least as likely as 
not (a 50 percent degree of probability 
or higher) that the Veteran's 
hypertension is related to his active 
duty service and duties as a Morse 
Interceptor Operator, to specifically 
include any noise exposure from 
performing such duties.

(b)  Whether it is at least as likely as 
not that the Veteran's hypertension was 
incurred or chronically worsened by his 
service-connected hearing loss.  If 
chronically worsened, please provide the 
degree of disability over and above the 
degree of disability existing prior to 
the aggravation.

A rationale for any opinion advanced 
should be provided. If an opinion cannot 
be formed without resorting to mere 
speculation, the examiner should so state 
and provide a reason for such conclusion.

3.  The RO should then review the claims 
file and determine if the claim on appeal 
can be granted.  If not, the appellant 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

